 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. Block and Sons,Inc.andRaymond M. Lopez.Case 13-CA-13505October 23, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING AND PENELLOOn May 30, 1975, Administrative Law Judge JoelA. Harmatzissued theattached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions anda supporting brief, which were adopted andconcurredin by the Charging Party, and Respondentfiled a brief in support of the Administrative LawJudge'sDecisionand in response to General Coun-sel's exceptions.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Boardhas consideredthe record and theattachedDecisionin light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusionsof the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge dismissed thecomplaint,finding,in agreementwith Respondent'scontention, that Raymond M. Lopez was dischargedfor cause, i.e., for directing a vulgar epithet atWarehouseSuperintendent Steinmann. The GeneralCounsel excepts to this finding and contends thatLopez wasdischargedon April 16, 1974,2 because ofhisprotected concerted activities in violation ofSection 8(a)(3) and (1) of the Act. We agree with theGeneral Counsel.The materialfacts, as found by the AdministrativeLaw Judge, are not in dispute and need not berepeated in detail.Briefly his findings, which weadopt,areas follows: In the course of his 9 years ofemploymentby Respondent, Lopez was a persistentdefenderof his own rights and those of his fellowdrivers underthe applicable collective-bargainingagreement.Thus, Lopez frequently complained bothto theUnion and toRespondent'sofficials aboutallegedly improperactions of the Company concern-ing terms and conditionsof employment under thecontract.Although some of Lopez' complaints werepersonal and could have constituted cause fordisciplinary action, a majority of them were predicat-ed on the collective-bargainingagreement and hencewere protectedby Section 7 of the Act.The Administrative Law Judge also found ampleevidence to support a finding that Respondent'ssupervisorsand managers were dissatisfied andannoyed with Lopez because of his constant andpersistent complaints. Thus, Respondent's president,Bennett Levy, admitted that, on those occasionswhen Foreman Cota complained to him about Lopezand expressed a desire to terminate Lopez, he (Levy)would indicate his agreement with that desire. Levyalso admitted that in a conversation with Lopez inthe fall of 1973 he reminded Lopez of a statement thelatter had made some years ago to the effect that he,Lopez, would not want to work for a company thatwas not happy with him. Finally, Supervisor Stein-mann admitted overhearing a conversation betweenCota and Levy about Lopez in November 1973, inwhich Levy stated, "So he is still complaining. All weever hear from [him] is complaints."On the morning of April 8, Warehouse Superinten-dent Steinmann distributed the day's route assign-ments to Respondent's drivers, including Lopez.When Lopez received his route assignment tickets, heleafed through them, directed a vulgar epithet atSteinmann, and threw the tickets on the desk. WhenSteinmann advised him that he had not prepared theroute assignments but was merely following orders,Lopez said "Oh, the hell" and left the warehouse. Hereturned to the warehouse a few minutes later, pickedup the driving tickets and threw them on the floor.Steinmann picked them up, reminded Lopez that hehad not prepared the orders, and told him that he(Lopez) would be written up for insubordination. Tothis, Lopez repeated the vulgarity.Later that day, Steinmann drafted a letter to Levy,reporting the incident. In his report, Steinmannreferred to Lopez as the most uncooperative driver inthe Company's employ and as having absolutely norespect for the Company. He recommended thatLopez be discharged for insubordination. Levy, afterconsulting with his attorney and notifying the Union,directed Assistant Foreman Torres to inform Lopezof his discharge. Torres did so on April 16.On the foregoing facts, we cannot agree with theAdministrativeLaw Judge that Lopez was dis-charged merely for calling Steinmann a vulgar, name.Driver complaints about route assignments and theiruse of foul language were commonplace in Respon-dent's facility. Indeed, Steinmann admitted that theemployees use vulgar epithets on a regular basis andthat "[t]hey are good at it." More specifically,Steinmann testified that he had heard drivers swearat Foreman Torres and that, in an encounter with1The General Counsel has excepted to certain credibility findings madeconvinces us that the resolutions are incorrect.StandardDry Wall Products,by the Administrative Law Judge.It is the Board's establishedpolicynot toInc.,91NLRB 544 (1950),enfd. 188 F.2d362 (C.A. 3,1951).We haveoverrule an Administrative Law Judge'sresolutionswith respect tocarefully examined the record and find no basis for reversing his findings.credibility unless the clear preponderance of allof therelevant evidence2Unless otherwise indicated, all dates arein 1974.221 NLRB No. 9 M. BLOCK AND SONSLopez in September 1973, Lopez "[a]s is customary... swore at me," using the same epithet which heuttered on April 8. Yet, despite this repeated use ofvulgarities, neither Lopez nor any other driver wasever warned, let alone discharged, for using intem-perate language-even when directed at a supervisor.Nor is there evidence in the record that Lopez wasever warned about other acts of insubordination orfailure to perform his work as directed. Hence, thestatement in Steinmann's report to Levy that Lopezis the most uncooperative of Respondent's employeesstands unexplained.In these circumstances, we are compelled to theconclusion that Lopez' conduct which Respondentfound most troublesome and annoying was not hisuse of abusive language on April 8, but his frequentand continuing complaints about the manner inwhich Respondent implemented the collective-bar-gaining agreement. These complaints, as the Admin-istrativeLaw Judge correctly found, constitutedprotected concerted activity within the meaning ofSection 7 of the Act.We find it inconceivable, in light of its . pastcondonation of the employees', frequent use of foullanguage, that Respondent would have dischargedLopez solely for his conduct on April 8, were it notfor the fact that he had become a source ofcontinuing annoyance to Respondent because of hisprotected concerted activities.3Hence, even if theApril 8 incident played a part in the dischargedecision,we find that it was only a minor andinsignificant part and that the' real motivating reasonfor the discharge was Lopez' protected activities.Indeed, Respondent had admittedly long wanted torid itself of this incessant complainer. We find that itseized upon the April 8 incident as a pretext to dojust that. Accordingly, we find that Respondent, bydischargingRaymond M. Lopez because of hisprotectedconcertedactivities,violatedSection8(a)(3) and (1) of the Act.AMENDED,CONCLUSIONS OF LAWSubstitute the following for Conclusionof Law 3 ofthe Administrative Law Judge'sDecision:"3.By discharging employeeRaymondM. Lopezbecause he engaged in, protected activities,Respon-dent has violated Section 8(a)(3) and (1) of the Act."4.,The aforesaid unfair,labor practice is anunfair labor practice affecting commercewithin themeaning of Section 2(6) and(7) of the Act."8We rejectthe Administrative Law Judge's finding that Respondent'sannoyancewith Lopezstemmed fromhis presentingof personal,and henceunprotected,complaints rather than from his protected protests. Thisfinding isnot only highly speculative and implausible, but isinconsistentTHE REMEDY29Having found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to offer Raymond M.Lopez immediate and full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and to make Lopezwhole for any loss of pay he may have suffered byreason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal tothat which he would normally have earned from thedate of his discharge to the date of the Respondent'soffer of reinstatement, less his net earnings duringsaid period, in a manner consistent with Board policyas set out in F.W.Woolworth Company,90 NLRB289 (1950), plus interest at 6 percent per annum, IsisPlumbing & Heating Co.,138 NLRB 716 (1962).We shall also order Respondent to cease and desistfrom in any other manner infringing upon the rightsof employees as guaranteed by Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National- LaborRelations Board hereby orders that the Respondent,M. Block and Sons, Inc., Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:.1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment,or any term or condition of employment, because oftheir union or protected concerted activities.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isfound will effectuate the policies of the Act:(a)Offer Raymond M. Lopez reinstatement to hisformer job or, if that job no longer exists, to asubstantially equivalent position, and make himwhole for any loss of earnings he may have sufferedfor the discrimination practiced against him in themanner set forth in the section entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.with hisfinding that amajority of Lopez'complaints,being related toRespondent's implementationof thecollective-bargaining agreement, were,in fact, protected. 30DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at Respondent's facility at Chicago,Illinois,copiesof the attached noticemarked"Appendix."4Copies of said notice, on formsprovided by the Regional Director ' for Region 13,after being duly signed by 'Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicu-ous places; including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the,event that this Order is enforced by, a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of'-the United States GovernmentWE WILL offer reinstatement to Raymond M.Lopez to his former job or, if that job no longerexists, to a substantially equivalent position, andWE WILL make him whole for any loss of earningshe may have suffered, with interest at 6 percentper annum.WE WILL NOT discharge or otherwise discrimi-nate againstemployees in regard to hire or tenureof employment, or any term or condition ofemployment, because they engaged in union orprotected concerted activities.-WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of theNational Labor Relations Act, as amended.M. BLOCK AND SONS,INC.-issued on November 4, 1974, alleging that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingRaymond M. Lopez, on April 16, 1974, because heengaged in activity protected by the Act. In its duly filedanswer,Respondent denied the commission` of any unfairlabor practices.After close of the hearing, briefs were filed by theGeneral Counsel, the Charging Party, and the Respondent.Upon the entire record in this proceeding,) including myobservation of the witnesses while testifying, and aftercareful consideration of the posthearing briefs, I make thefollowing:FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERRespondent is 'an Illinois corporation with a principalplace of business located inChicago, Illinois,from which itis engaged in a warehouse and trucking operation, withtrucking services performed between various States of theUnited States,includingMichigan,Wisconsin,Indiana,and Iowa. During the year preceding issuanceof-,thecomplaint, a representative period,Respondent, in thecourse and conduct of said operations,performed truckingservicesfromwhich it received revenues exceeding$500,000 for transportingmerchandisedirectlyfromIllinois to points outside the State of Illinois.-The complaint alleges,'the answer as amended at thehearing admits,and I find thatRespondent is, and at alltimesmaterial has been,an employer engaged in com-merce within. the meaning of Section2(6) and (7)of theAct.H. THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer admits, and I find thatChicago Truck Drivers, Helpers and Warehouse WorkersUnion (Independent),.is,and at all timesmaterial has been,a labor organizationwithin themeaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueThis proceeding is limited to a single issue of allegeddiscrimination, which turns upon whether Raymond Lopezwas terminated by reason of an alleged act of insubordina-tion directed atWarehouse Superintendent Fred Stein-mann,as the Respondent contends,orwhether saidassigned reason for the termination was pretext, as theGeneral Counsel contends.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas heard in_ Chicago, Illinois, on March 10 and 11, 1975,upon a charge filed on August 20, 1974, and a complaintB.BackgroundOver the past 30 years employees in Respondent'swarehousing and deliveryoperations have been represent-ed by two different labor organizations.Thus,Respon-dent's seven truckdrivers have been separately represented1Errors in the transcript have been noted and corrected. M. BLOCK AND SONS31by the Independent Truckers - Union and its warehouseemployees separately represented by the United SteelWorkers of America.Lopez, prior to his discharge on April 16, 1974,2 hadbeen a truckdriver for Respondent for some 9 years.Continuously throughout his employment, he assertedvarious complaints against the Company both to itssupervisorsand to the Union relative to terms andconditions of employment. In addition, in 1970 Lopezjoined an organization called T.R.U.T.H., which wascomposed of various truckers and existed in the interest ofeducating employees as to their rights as union members.As T.R.U.T.H. was composed predominately of membersof the Teamsters Union, in 1972 an organization calledConcerned Truckers for a Democrated Union was found-ed, with Lopez among the 20 , original members. The neworganizationhad the same basic objectives as T.R.U.T.H.Subsequently, in 1973 and 1974 the Concerned Truckersbecame involved in internal politics within the Independ-ent Truckers Union, and it ran and supported candidateswho opposed incumbent officers in internal electionsduring those years. Lopez was the only 'employee ofRespondentwho was a member of the ConcernedTruckers. He participated actively in distributing varioushandbillsand election propaganda on Respondent'spremiseswith respect to reform issues within the Union,and in urging Respondent's drivers to support candidatessponsored by the Concerned Truckers in the internal unionelectionsof 1973 and 1974. Lopez also solicited signaturesof Respondent's drivers to a petition circulated by theConcerned Truckers which urged a reinstitution of theUnion's hiring hall.C.The Incidentof April 8, 1974,and Respondent'sAction in Connection TherewithAs indicated,Respondent claims that Lopez wasterminated solely because of his insubordination toWarehouse Superintendent Steinmann on April 8, 1974. Inthis respect, by way of background, it is noted thatRespondent's delivery functions are carried out throughthe assignment of specific routes to the various drivers.These routes are prepared on the day before the scheduleddelivery and distributed to the drivers on the day ofdelivery at 8 a.m. In April 1974, the responsibility forrouting was vested in Assistant Foreman Mike Torres.However, because of Torres' limited knowledge of thegeographic area in which deliveries are made, he wasassisted in preparing routes by two drivers, who were2Unless otherwise indicated, all dates refer to 1974.sThe foregoing is based upon the credited testimony of Fred Steinmann.He was straightforward and, though having played a critical role in theevents leading to the instant litigation, he seemed intent on relating the factsas they occurred even as to matters obviously prejudicial to Respondent'scause.On the other hand, Lopez impressed me as a thoroughly unreliablewitness.The plausibility of certain controverted aspects of his testimonyand a comparison of his testimony with that given at an earlier hearingconducted by the Union for the purpose of determining whether a grievanceover his discharge should be pursued suggested,a propensity on Lopez' partto tailor his .testimony in a manner which would further his cause ofdiscrimination., For example, Lopez testified that he did not know thatSteinmannwas "warehouse superintendent" at the time of the April 8incident.While his testimony in this respect appears to have been significantto Lopez' effort to mitigate the seriousness of his conduct on April 8, hisbrothersnamed Simzak. Over the years, Lopez hadfrequently complained as to the Simzak brothers' role, inpreparing the routes, claiming that on a number ofoccasions, they had discriminated against him by givinghim more onerousassignmentsthan awarded other drivers.On the morning of April 8, Torres contacted Steinmannand informed him that he would be in late and thereforecould not distribute the route assignments— to the driversthatmorning. Steinmann, as had been 'Respondent'spractice,- assumed the responsibility for making the routedistribution that morning. However, apart from physicaldistribution of the routes, it was common knowledge thatSteinmann, had no further role in their preparation. Hisfunction that morning was simply to give the drivers theirassignments pursuant to information relayed by Torresover the telephone.in consequence, Steinmann, at 8 a.m. that morning,began to distribute routes to the drivers. Lopez was thenseated on the- desk of Harold Levy, a supervisor' in thewarehouse area. Steinmann walked over to Lopez and said"Ray, here -is yours," handing him the manifest and'delivery tickets. At this point, Lopez began to leaf throughthe delivery tickets and, while doing so, called Steinmann a"mother-fucker." Lopez then threw the delivery tickets andthe manifest on Harold Levy's desk.Steinmannthen toldLopez that Tones had called in Lopez' assignment. To this,Lopez responded, "Oh; the hell." Lopez then went to tendhis truck, but then returned to the warehouse and beganlooking through Harold Levy's desk. He then again pickedup the delivery tickets and manifest and threw them on thefloor. Steinmann picked them up,` reminding Lopez thatthe route assignmentwas not Steinmann's doing, but-thathis responsibility was limited to handing out the assign-ments because he was the only management representativepresent. Steinmann further stated "Ray ... I am going tohave to write you up on this. This is a case of insubordina-tion."At this poinf, Lopez again called Steinmann a"mother-fucker."After Lopez left to make his delivery; that same daySteinmann drafted a letter directed to Bennett, Levy,Respondent's president, reporting the incident. In hisreport, Steinmann referred to Lopez as the most uncooper-ativedriver in the Company's employ and as havingabsolutely no respect for the Company. He recommendedthat Lopez be released from his duties for 'insubordination.3Also on April8,BennettLevy, after consideringSteinmann's letter, promptly sought legal advice from hisattorney.The attorney recommended that Levy standbehind Steinmann's 'recommendation even though legalaccount is convincingly refuted by documentary evidence. Anotherexampleof an attempt by Lopezto enhance his causeartificiallywas hisplacing theApril 8 incident as having occurred around 6 days earlier, a fact whichwould have created,a 14-daytimelag betweenhis ultimatedischarge andthe incident which Respondentclaims, to have been the underlying cause.Here againdocumentary evidence refutes the testimony of Lopez.A tendency on Lopez' part to hedge facts prejudicial to his cause issuggested' by his sworn denial of a recollection of the swear words that heusedon April 8, which appearsin histestimony at the May 6 internal unionhearing relative to the processing of thedischargegrievance.In sum, fromthe foregoing, and hisunimpressivedemeanor, I find that Lopez' testimonywas sufficiently unreliable to warrant its discredit, except as to' the mattersadmitted by Respondent'switnessesor concededly beyond dispute in thisproceeding, 32DECISIONSOF NATIONALLABOR RELATIONS BOARDproceedings could result. Levy, after consulting with hisbrother,Donald, a vice president of, Respondent, thenrequested Steinmann to draft a letter to the Union relatingthe facts concerning his confrontation 'withLopei. Stein-mann immediately prepared such -a -letter but it was nottyped and sent until April 11, due to the unavailability ofcompetent clerical help. The concluding paragraph in thatletter informed the Union that Bennett and Donald Levydemanded the immediate separation of Lopez for insultingand cursingan executive of high standing and a member ofthe warehousemanagement team.Thereafter, on April 16,a representative of the Union contacted Steinmann andinformed ' him that the' Union could not prevent thedischarge of an employee on grounds-6f insubordination.After this information was relayed to-Bennett Levy, thelatter instructed Torres to inform Lopez-of'his discharge.After his discharge of that day, Lopez filed a` grievancewith the Union. As indicated, on May 10, 1974, the Unionconducted an internal hearing as to whether 'they shouldpress that grievance. By letter dated June 18, 1974, oversignatureof Ed Fenner, executive director of the Union,Lopez was informed that the Union would not invoke thearbitration provisions of the contract with respect to hisgrievance.D.Concluding AnalysisConsidered in' the abstract, Lopez' actions towardSteinmannon April 8 furnished just cause for histermination. Nonetheless, the General Counsel claims thatthis incident simply constituted pretextual grounds forgetting rid of Lopez. In support the General Counsel pointsto a history of complaints by Lopez with respect to certainterms and conditions ;of employment, as well as his activitywith respect to internal union reform organizations.4 It isfurther argued that Respondent had condoned misconductby other drivers similar to that of Lopez on April 8, andthat this, together with evidence establishing that Respon-dent's officials harbored resentment towards Lopez be-cause of his, protected activities; impels a conclusion thatthe discharge was unlawfully motivated.There is no doubt'that, in the course of his employment,Lopez; over the years, 'was a persistent defender of his ownright and those, of his fellow drivers under the applicable4There is no credible evidence that Respondent was anything butindifferent towardsLopez' activities on behalf of T.R U.T.H. and theConcerned Truckers.It doesnot appear that Respondent interfered with orimpaired Lopez'accessto bulletin boards to further his activities in thisregard5Cota, prior to his discharge in February 1974 after 29 years ofemploymentwith Respondent, was a foreman, having immediate authorityoverthe drivers I am convinced that Cota's testimony in this proceedingwas influencedby a continuing hostility towards Respondent, growing outof hisdischarge.Cota referredto Steinmannas originally hired as a buyerwho was latermade a "warehousecoordinator."According to Cota,Steinmannsubsequently became, -responsible for assisting Cota. Cota,despite acknowledgingreceipt of a,copy of Resp. Exh. 2, a letter signed byFred Steinmann as "warehousesuperintendent," dated September 26, 1973,nonetheless denied that Steinmann, was.a warehouse superintendent.Lopez, while acknowledging that he frequently directed, his complaintsand gnevances,to Steinmann, and while admitting that be received a copy, ofthe above letter of September 26, 1973, nonetheless denied that, during hisemploy, he knew thatSteinmannhad the title "warehouse superintendent "It is also notedthat at the internal union hearing on the question of whetherLopez'dischargeshould be processed, Lopez denied knowledge thatcollective-bargaining agreement, and frequently contacted'the Union with respect to allegedly improper actions by, theCompany concerning terms and conditions'of employmentwithin the appropriate collective-bargaining unit. Althoughcertain of his complaints were personal, and not protected,itdoes appear that a majority were predicated on thecollective-bargaining agreement and hence protected bySection 7 of the Act.`As the Respondent correctly observes, however, anemployee who engages in protected activityis not insulatedfrom proper discipline by virtue of that fact alone. Themisconduct of Lopez on April 8'was serious and furnisheda reasonable nondiscriminatory basis for the action takenagainst him. The- General Counsel's effort to downplay theoffensive and abusive display of temperament which 'Lo'pezdirected at Steinmann is unconvincing. The testimony thatother' drivers frequently used profanity, directed suchlanguage at supervisors, and also threw their manifests androuting slips down in disgust, is too general to persuasivelyestablish that Respondent had, in the past, condoned soserious an affront to a managerial employee as thatsustained by Steinmann on April 8. The seriousness of anincident involving the use of profanity and expressions oftemperament may only be fairly assessed by reference andcomparison with a specific context. No proof has beenadduced tending reasonably to show that Respondent hadin the past condoned a specific act of disrespect _ andinsubordination approximating the aggravated nature ofthat cited by Respondent as the reason for the discharge.Indeed, recognition of the seriousness of Lopez' miscon-duct may well he at the bottom of unbelievable testimonygivenby Lopez and Joseph Cota that they had noknowledge prior to the discharge that Steinmann func-tioned under the title "warehouse superintendent."5 It ismy impression that their incredible testimony was accord-ed for the purpose of diminishing Steinmann's statuswithin Respondent's management hierarchy; and therebyto reduce this incident to the type of confrontation betweenforemen and driver regularly occurring in Respondent'soperation. Furthermore, I credit Steinmann's testimonythat, other 'than Lopez, no employee ever directly cursedhim.6 In these circumstances, I' find that the GeneralCounsel has failed to produce credible evidence ' that theunprovoked, aggravated conduct against a high rankingSteinmann was warehouse superintendent and also testified that both MikeTorres, an assistant foreman, and Cota had told him that Steinmann had noauthority with respect to the drivers.On the other hand, Torres, a witness called by the General Counsel andwho, as shall be seen,infra,was not regarded as unsympathetic to the causeof Lopez, testified that after Cota's discharge, he reported to Steinmann.Contrary to the testimony of Cota and Lopez, I find that Steinmann wasknown by them and throughout Respondent's operation as a principal partof management who operated at a supervisory level above the variousforemen.6 In addition to their attempt. to understate Steinmann's supervisorystatus, Lopez and Cota also testified that other drivers swore at Steinmannregularly. Their testimony in this regard seemed exaggerated,, self-serving,and somewhat lacking in plausibility. Thus, testimony of 'Steinmann and,indeed,Cota, as well, which is uncontradicted, strongly suggests thatSteinmann's'contacts with the drivers were limited to occasions when hewould distribute the routes to the drivers, an event which occurred only inthe absence of both Cota'and Torres. Lopez admitted that he was awarethat Steinmann had no responsibility in connection with preparation ofroutes.Viewed in this light, it is difficult to imagine that Steinmann's M. BLOCK AND SONS33supervisor such as that of Lopez on April 8, had precedentwithin, Respondent's operation, and had in the past beencondoned. Accordingly, the General Counsel's claim ofdisparate treatment is unsubstantiated and the fact that nodriver had ever before been discharged for use of profanity,for gestures of temperment, or for insubordination, doesnot cast suspicion upon Respondent's action.In further support of the pretext claim, the GeneralCounsel cites evidence that Bennett Levy, prior to thedischarge, expressed his resentment with respect to Lopezand his chronic complaining. Although I distrust and donot rely on the testimony of Lopez,-Cots, andTorres, as itrelates, to this aspect of the case,? Levy's dissatisfactionwith Lopez during the period preceding the discharge isamply established by admissions on the part of Respon-dent'switnesses.Thus, Bennett Levy admitted that onoccasions when Cota would complain to him about Lopez,expressing a desire to terminate him, Levy would indicatehis agreement. Levy also admitted that, in a conversationwith Lopez on the dock in the fall of 1973, he remindedLopez of a statement the latter had made some 3 yearspreviously to the effect that he, Lopez, would not want towork for a company that was not happy with him.sSteinmann also admitted', to overhearing a conversationbetween Cota and Bennett Levy concerning Lopez, inwhich Bennett Levy stated "So he is still complaining. Allwe ever hear from him is complaints."In view of the foregoing, there can be no question thatBennett Levy, well prior to April 8, resented Lopez'constant complaints and harbored hope that the employ-ment of Lopez would terminate. On the surface, suchevidencewould normally lend strong support to aninference that an assigned reason for a discharge iscontactswith the drivers would be of a nature-which would incite theabusive behavior attributed to the drivers by Lopez and Cota. `7Lopez and Cota testified that Bennett Levy, in the fall of 1973, toldLopez that he did not want the latter working for Respondent According toCota, Levy thereafter on several occasions, told Cota to send warning lettersto the Union on Lopez because he wanted to get rid of Lopez, whom Levyallegedly describedas an agitator, who, always brought in the Union andtied upthe driversin themonung. In discrediting this testimony, I note mypreviouslyexpresseddistrust of both Cota and Lopez. BennettLevy,whosetestimonywas straightforward, more probable, and direct, and included thesignificant admissionsset forth in the above text, credibly related that Cotafrequentlycame tohim to complain about Lopez"lack of cooperation as adriver and Cota on each, occasion initially suggested that the Company getrid of Lopez. According to Levy, in response to Cota, he simply indicatedhis concurrence,but explainedthat, in order to satisfy restrictions oninvokingsuch discipline, it was necessary for Cots to write warning lettersto theUnion.In crediting-BennettLevy, I discredit Cota's testimony thatLevy ever described Lopez' as an agitator or that in these conversations Levyreferredto Lopez' union activity. In my opinion Cota's account, whichplaces the onus,uponLevy for initially suggesting termination of Lopez,constituted a twistedaccount of the facts, derived from the same bias thatmarkedthe entirety ofCota'stestimony.Based upon my general dissatisfaction with the veracity of Cota, I creditLevy'sdenialof Cota's further testimony that with respect to anotherdischargee,'Joseph Harris, who was an order picker and not within Coca'ssupervisory bailiwick, Levy told Cots, that Harris would be fired because ofhis union activitiesand atthe same timecomplained to Cota about theextent of unionactivity on the part of Hams and other employees. -I discreditLopez' testimony that in March 1,974 during a conversation inwhichhe asked BennettLevy when the Company was going to get aforeman and a routeclerk,BennettLevy referred to Lopez as one who"thinks he know it all" and as a "barroom lawyer." I credit the denial ofBennettLevybecause between the two, and for reasons heretoforeexpressed,I regardedLevy as the more crediblewitness.pretextual. Nonetheless, on balance, I am unwilling, on thisrecord, to draw any inference which would clash with theinherent reasonableness of the grounds asserted in defenseof the termination of Lopez. The fact that Lopez' was achronic complainer, whose departure was welcomed byRespondent, does not mean that the fact-finding processunder this Act ought be applied so as to relieve Lopez orany other employee of his responsibility to conduct himselfon the job within the standards of decency that employersmight rightfully expect.Here, there is no credible evidence suggesting a propensi-ty on Respondent's part to resort to discrimination or aflagrant statutory violation to rid itself of a grievingemployee: Despite Lopez' history as a complainer, apartfrom his discharge, it does not appear that in recent yearshe was a victim of reprisals, threats, warnings, or any otherform of disciplinary action.But of more direct bearing on the question of whetherLevy's expressed resentment of Lopez warrants a findingthat the April 8 incident was pretext are- certain otherconsiderations which weigh decisively against any suchinference.Thus,my observation of Lopez and consideration ofcertain aspects of his testimony left certain impressions asto his general nature which preclude me from, in goodconscience, drawing the inference that his discharge wasmerely an extension of hostility expressed by managementwith respect to conduct protected by Section 7 of the Act.For I_ am not convinced that Levy's expressed dissatisfac-tionwith Lopez was substantially related to protectedaspects of Lopez' activity. True, the Act give's wide. latitudeto employees in asserting their collective' interests, andimposes only limited conditions on the protection afforded'Ialso discredit the testimony of Torres that in April, 1914, a few weeksprior to Lopez' discharge, Bennett Levy stated that he was tired of Lopez'actions, "always complaining about the routing, the days off, and whatnot." Here again I credit Levy's denial. In so doing, I am not unmindful ofthe strong presumption of credibihty which normally attaches to anincumbent employee's testimony which is adverse to the interest of hisemployer. This presumption would be particularly formidable in the case ofa -supervisorHowever, evenassumingthat Torres,as the GeneralCounselcontends,was a supervisor, I simply did not believe him. A possibleexplanation for his ummpressivenessas a witnessmay well find its origin ina bias on the part of Torres, resulting from the failure of Respondent toname him as Coca's successor in February 1974, though Torres was thenCoca's assistant foreman. I alsowould note thatitwasmy impression thatTorres' description of his personal relationship with Lopez was understatedwhenhe somewhatgrudgingly conceded that they were partial friends, andthat he had no argument with Lopez. My mistrust of Torres is, of course,coupled with my viewingBennettLevy as themorereliablewitness, and ageneralbelief as to the improbability that Levy, in contrast to his admitteddissatisfaction with Lopez in other respects, would have'lied in denying thathe ever made such a statement to Torres.I also discredit Lopez' testimony that Torres, after his discharge, toldLopez thatBennettLevy hadstated toTorresthat "He willspend $50,000 toget rid of you (Lopez)." Torres was notexaminedas to this conversation,and BennettLevycredibly' denied making any suchstatementto Torres.Having so found, it is unnecessary for purposes of this decision to reach thequestion of whether or not Torres was a supervisor.BThis same reminder appears in a letter dated September 28, 1973,written to the Union by Steininanmin relationto an agreement concerningthe Company's routing practicesaswellasan incident in August 1973 inwhich Lopez had been sent home, without pay, after claiming to be sick.The last paragraph of the letter reflects thatSteinmannhad remindedLopez, pursuant to Bennett Levy'srequest, that Lopez previously informedRespondent that he would terminate his employment if he was uncomforta-ble working for them. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDthose who wouldassertsuch rights. However, the protec-tion thus afforded does -not require a disregard ofjustifiable cause for discharge solely through inferencebased upon the fact that an employer expresses a desire torid itself of an employee who over the years has made anuisanceof himself.It isonly natural that an employeewho is generally a disruptive mfluence,would engender theresentmentof his employer. In such circumstances generalexpressionsof hostility, of the type involved here areinevitable and neutral to the motivation issue where theGeneral Counsel has not shown a nexus between' theemployer's animus and the employee's protected concertedactivity.With these considerations in mind, it is noted that Lopez'chronic complaining over the years unquestionably result-ed in disharmony between Lopez and Respondent'sofficialsand was a disruptive influence. However, theGeneral Counsel has failed to negate my impression thatthese consequences were a byproduct of the manner inwhich Lopez conducted himself in asserting complaints,which .'included certain gripes which I find to have beenpurely personal and unprotected.9 Thus, Lopez frequently,if not regularly, selected means of expressing his com-plaints so as to initially bypass the Union, in a fashionwhich disrupted others under conditions suggesting, thatLopez was as much interested in argumentation as aneffectivedisposition of his complaints. In this regard,Lopez' own testimony reveals a pattern whereby he wouldaddress' the same complaint to three or four differentsupervisors, often repeating his demand several times tothe same supervisor, and prolonging the argumentativedialogue over severalweeks.Consideringmy overallimpressionof Lopez, particularly his tendency to distortand exaggerate,l° his aggressive nature and capacity forabuse, together with his methods, Bennett Levy's frustra-tionwas only natural. From this inevitable reaction onLevy's part, I am unwilling to infer that Respondent couldnot subsequently ; terminate Lopez on grounds plainlyconstituting just cause.9Lopez' constant griping about daily route assignments was purelypersonal and not protected by Section 7 of the Act. The governingcollective-bargaining agreement includes no provision restricting or regular-mg the Company's discretion in assigning routes, and, contrary to theGeneralCounsel, the fact that other drivers also registered gripesconcerning their individual work assignments does not elevate thesepersonal squabbles,as to who was to be assigned what,to the level ofprotected concerted activity.,,Also unprotected were Lopez' continuing complaints in November 1973concerning,the switchingof the birthday holiday to the day afterThanksgiving and the exchange of, Good Friday for Washington's Birthday.Lopez had previously, in September 1973, received a copy of an addendumagreement executed by the Union and Respondent which sanctioned thisswitch in holidays.Nonetheless,despite the settled state of the holiday issue,Lopez admittedly, in November 1973, complained to Cota about this acouple of times,a week, on three or four occasions.10A claimed violation of seniority rights assertedby Lopez toSteinmannin December 1972, although perhaps,protected, was so patently frivolous asto enforce my impression that Lopez,relished argument for the sake ofargument,and lackedobjectivityin quest of his desire to create issues withinRespondent's operation. Thus, according, to Lopez' own testimony, on thatoccasion, an overtimerun was assignedto Chester Rutkowski, Apparently,under the collective-bargaining agreement then in effect, overtime runs wereIn any event, even if Section 7 is to be interpreted andapplied so as to protect an employee who elects to pursuehis grievances in a manner which repeatedly and constant-ly creates a disruptive influence -within an employer'soperation, the personal, unprotected complaints made byLopez further confuses any possible,link between Lopez'protected activity and Bennett Levy's expressed resent-ment of Lopez. Thus, any inference of improper motiva-tion is beclouded by the-fact that Levy's expressions' ofdisgustmay well have been- in reaction to -unprotectedcarping which built up over the years of Lopez' employ-ment. The inference which the General Counsel urges uponme has not been refined to the point where it can be fairlydeduced that the hostility toward Lopez "resulted' insubstantial contributing part from the latter's exercise ofSection 7 rights."Accordingly, since the conduct of Lopez on April 8involved an abusive, unprovoked, expression of contempttowards a high level supervisor and constituted justifiablegrounds for his termination, and as the General Counselhas failed to establish by a preponderance of the evidencethat''thiswas not the true reason for his discharge, I shalldismiss the complaint alleging that Respondent violatedSection 8(a)(3) and (I }in this respect.CONCLUSIONS OF LAW1.M. Block and Sons, Inc., is an employer engaged incommerce within the meaning of Section'2(6) and (7) of theAct.2.Chicago Truck Drivers, Helpers and -Warehouse'Workers 'Union (Independent) is a labor organizationwithin the meaning of Section 2(5) of the Act. -3.Respondent, by discharging Raymond M. Lopez,has not engaged in conduct violative of Section 8(a)(3) and(1) of the Act.[Recommended Order for dismissal omitted from publi-cation.]to be assigned on the basis of seniority. Rutkowski was senior to Lopez, butSteinmann had assigned a junior man to run the trip with Rutkowski. Lopezobjected to Stemmann,claiming that the junior man was starting ahead ofhim,When Steinmann explained that the junior, man was,simply goingalong with Rutkowski as a trainee to learn the route; Lopez declined toaccept Steinmann's explanation and admittedly remained"bitter."The General Counsel's brief makes an attempt to rectify the obviousunreasonableness reflected in Lopez' own account of this incident.However, this effort to rehabilitate is predicated upon certain factualmatters which are not part of the record,which;if true,could easily havebeen developed at the hearing,and which, in the present posture of the case,are entitled to absolutely no weight whatever.'The cases cited, by the General Counsel for the proposition that adischarge violates the Act if partially motivated by^protected activity are ofcourse inapposite here. The fact that a violation inures where the evidenceestablishes a mixed motive imposes no obligation upon a fact finder to drawinferences of illegality,from general expressions of disgust for an employee,and thereby'to put pretext to otherwise legitimate grounds for a discharge,where the animus involved- may well have sprung exclusively from theemployee's unprotected activity. Since I am unwilling to draw such aninference in this case;dismissal of the complaint rests upon the GeneralCounsel's failure tomeet itsburden of proving that Lopez' protectedactivities contributed in any way to his discharge. -